DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-14 are presented for examination.  A preliminary amendment was filed on February 10th, 2020.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/06/2020 have been considered by the Examiner and made of record in the application file.
Claim Objections
Claims 1, 7 and 11 are objected to because of the following informalities:  the word “Using” should be lower case and should read as --using--, see limitation i. of the claim 1; the word “aplurality” should be --a plurality--, see line 3 of claim 7; the limitation in claim 11 should end with a period --.--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2015/0121335 A1, also cited on the IDS dated on 05/06/2020) hereinafter .
With respect to claim 1, the Braun reference teaches a method for reuse of computer code in a new application [see ¶0012, disclosing analyze existing portal code for potential building block components which may be harvested into a library of common functions and having the capability for potential re-use by new or existing web applications (i.e. reuse of computer code in a new application)], comprising:
a.  querying, by a first application via a processor, on data in an information model database [see ¶0038, disclosing the portlet component may then be stored by portal auto-harvester engine 60 in a library such as a registry that can store multiple portlet components (i.e. information model database); In embodiments, the registry, e.g., storage system 22B, may include a user interface that allows developers of other applications to use the portlet components, stored in the repository, in those other applications that are being developed on other devices such as device 120; Thus, a developer using device 120 may retrieve portlet components from the repository to use in another web application; also, see ¶0041, disclosing a user is creating web page 2 with computing device 220 (i.e. first application via a processor); In creating web page 2, for example, the user can request and receive portlets from portal auto-harvester engine 60, e.g., functional component(s) already generated and stored by portal auto-harvester engine 60 (i.e. querying data in an information model database), in order to reduce time and costs associated with creating a functional component, such as a portlet, for web page 2];
see ¶0030, disclosing portal auto-harvester engine 60 can be started by selecting a web portal; The portal auto-harvester engine 60 will automatically analyze the portal code and create a list of possible functional components associated with the web portal; The portal auto-harvester engine 60 will search a web portal for building components by looking for tags, key words and certain common functions to isolate functional blocks; Accordingly, the portal auto-harvester engine 60 can run/test the isolated functional blocks; In embodiments, this may require the execution of code that has been designed to encapsulate the functional block which can then call and pass any required values; Upon completion of a valid run/test, the functional block can then be promoted as a component and stored in a common library (i.e. storing the query of the first application on the information model database as raw access data)];
c.  extracting, by the processor, a pattern from the raw access data describing a set of assets accessed by the first application [see ¶0013, disclosing a pattern matching engine, associated with the server-side device, determines whether code fragments coming from the Ul layer and the server-side have recognizable or reusable common code patterns by analyzing common key words, meta-data, etc; As a result, a system and process of extraction, matching, and validating allows for the code fragments to be combined into a new portlet by using common code patterns that have been classified, flagged, and/or tagged (i.e. extracting a pattern from the raw access data describing a set of assets accessed by the first application)];
see ¶0048, disclosing pattern matching module 340 can also determine whether the code fragment with the matched function is already associated with a portlet previously generated by pattern matching module 340; If there is a previously generated portlet, then pattern matching module 340 may determine not to generate a new portlet (it is implicit, if the pattern does not match an existing pattern the new pattern it is stored in the database); With a function matched with a particular code fragment, repository 350 sends the code fragment associated with a function to pattern matching module 340];
e.  querying, by the processor, on the pattern database for a pattern accessed by the first application for use in a second application [see ¶0036, disclosing once portal auto-harvester engine 60 has determined that the extracted component can function by itself, portal auto-harvester engine 60 determines whether the extracted component is associated with common code patterns by using a pattern matching process. In embodiments, the pattern matching process ensures that code fragments that are matched with a particular function are not used to create portlets that already exist; For example, if a code fragment is associated with a login function and it is determined that a portlet that is used for a login function exists, then a duplicate portlet will not be created (i.e. querying the pattern database for a pattern accessed by the first application); also, see ¶0038, disclosing the portlet components, stored in the repository, in those other applications that are being developed on other devices such as device 120; Thus, a developer using device 120 may retrieve portlet components from the repository to use in another web application (i.e. for use in a second application)];
see ¶0041, disclosing in operation, functions used on one web page (i.e., web page 1) can be retrieved and then used in another web page (i.e., web page 2) without the need for the developer of web page 2 to recreate a portlet that already exists; also, see ¶0047, disclosing pattern matching module 340 can be an application stored and implemented by a computing device that is used to recognize common code patterns; In embodiments, common code patterns are associated with how keywords, tags, and/or metadata are arranged in the code fragment and how those patterns relate to other code patterns stored by pattern matching module 340; In embodiments, pattern matching module 340 determines, based on the code pattern, whether a code fragment is a common matched component (i.e. determining a pattern match between the asset pattern data accessed by the first and second applications)]; and
g.  presenting to a user, the first application as an option for use in the second in-development application [see ¶0041, disclosing a user is creating web page 2 with computing device 220; In creating web page 2, for example, the user can request and receive portlets from portal auto-harvester engine 60, e.g., functional component(s) already generated and stored by portal auto-harvester engine 60, in order to reduce time and costs associated with creating a functional component, such as a portlet, for web page 2; More specifically, as representatively shown in FIG. 2, computing device 220 can send a request to portal auto-harvester engine 60 for a portlet associated with a login function; In embodiments, portal auto-harvester engine 60 will receive the request and send button 1 to computing device 220 (i.e. presenting to a user, the first application as an option for use in the second in-development application), which was originally generated with web page 1]; and
h.  implementing code from the first application in the in-development application [see ¶0041, disclosing the button from web page 1 (the login button) can thus be incorporated into web page 2; Thus, in operation, functions used on one web page (i.e., web page 1) can be retrieved and then used in another web page (i.e., web page 2) [i.e. implementing code from the first application in the in-development application] without the need for the developer of web page 2 to recreate a portlet that already exists].
	Braun teaches the method, as referenced above.
	Braun does not does not specifically disclose i. using the first application to monitor the operation of an asset described by the pattern data.
However, Mohaban is in the field of generating an application structure for an application in a computerized organization [see ¶0002] and discloses i. using the first application to monitor the operation of an asset described by the pattern data [see ¶0014, disclosing starting from an entry point to an individual application and running through relevant patterns one by one, for each pattern checking its identification section until a match is found enabling entity identification, then running that pattern's connection sections to find all the subsequent connections and continuing recursively until all entities have been found and identified and a complete topology of the application has been determined; The discovery process may include "skeleton-based discovery,” which may or may not be top-down; also, see ¶0042, disclosing creating an application skeleton, based on an application topology as discovered, and treating a group of CIs as one with regard to at least one computerized operation; The computerized operation may comprise at least one of the following: monitoring of applications (i.e. monitor the operation of an asset described by the pattern data); real-time discovery of applications; and performing impact analysis of applications]. 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the reusable library as taught by Braun with the application structure as taught by Mohaban.  Doing so would have enhanced Braun by including a multi-tier architecture since it is advantageous because the separation of the application into tiers can lead to better scalability, as a tier can often be built as a cluster of servers, with the ability to increase or decrease the cluster size depending on usage demand [Mohaban, see ¶0008].
With respect to claim 2, the combination of Braun and Mohaban teaches the method of claim 1, as referenced above.  The combination further teaches the pattern match is based on frequency of access to asset pattern data by a plurality of applications [Mohaban, see ¶0034, disclosing the application template can include: 1) for each tier and Cl, the discovery pattern and the identification section inside it that were used to discover it (so they do not have to be determined again); 2) a re-discovery frequency per tier as one of high, medium, or low (i.e. the pattern match is based on frequency of access to asset pattern data by a plurality of applications, wherein the exact frequency in minutes per each category may be user defined in the administrative preferences); 3) credentials used per each identified Cl (note that this may be the only skeleton component that is stored per identified Cl and not per tier); and 4) impact rules describing how events should be propagated along the application structure].
Mohaban, see ¶0008].
With respect to claim 3, the combination of Braun and Mohaban teaches the method of claim 1, as referenced above.  The combination further teaches the pattern match is based on the number of matched properties within a set of asset pattern data as between the pattern data accessed by the first and second applications [Braun, see ¶0004, disclosing matching, by the at least one computing device, each of the code fragments with server-side components; The method further includes generating, by the at least one computing device, a portlet based on the matching; also, see ¶0005, disclosing the computer program product includes matching each of the code fragments with server-side functions; The matching includes analyzing at least one of: a key word, a tag, and metadata (i.e. the pattern match is based on the number of matched properties within a set of asset pattern data as between the pattern data accessed by the first and second applications); The computer program product includes generating a portlet based on the matching].


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, further in view of Grechanik (US 2013/0086556 A1, also cited on the IDS dated on 05/06/2020) hereinafter “Grechanik”.
With respect to claim 4, Braun teaches a computer-implemented method for developing a first application by reusing program code from a second application [see ¶0012, disclosing analyze existing portal code for potential building block components which may be harvested into a library of common functions and having the capability for potential re-use by new or existing web applications (i.e. developing a first application by reusing program code from a second application)], comprising:
monitoring queries from a plurality of computer applications on data in an information model database [see ¶0038, disclosing the portlet component may then be stored by portal auto-harvester engine 60 in a library such as a registry that can store multiple portlet components (i.e. information model database); In embodiments, the registry, e.g., storage system 22B, may include a user interface that allows developers of other applications to use the portlet components, stored in the repository, in those other applications that are being developed on other devices such as device 120; Thus, a developer using device 120 may retrieve portlet components from the repository to use in another web application; also, see ¶0041, disclosing a user is creating web page 2 with computing device 220; In creating web page 2, for example, the user can request and receive portlets from portal auto-harvester engine 60, e.g., functional component(s) already generated and stored by portal auto-harvester engine 60 (i.e. monitoring queries from a plurality of computer applications on data in an information model 
storing results of the queries as raw access data [see ¶0030, disclosing portal auto-harvester engine 60 can be started by selecting a web portal; The portal auto-harvester engine 60 will automatically analyze the portal code and create a list of possible functional components associated with the web portal; The portal auto-harvester engine 60 will search a web portal for building components by looking for tags, key words and certain common functions to isolate functional blocks; Accordingly, the portal auto-harvester engine 60 can run/test the isolated functional blocks; In embodiments, this may require the execution of code that has been designed to encapsulate the functional block which can then call and pass any required values; Upon completion of a valid run/test, the functional block can then be promoted as a component and stored in a common library (i.e. storing results of the queries as raw access data)];
extracting patterns from the raw access data to describe an asset and an operating characteristic of the asset [see ¶0013, disclosing a pattern matching engine, associated with the server-side device, determines whether code fragments coming from the Ul layer and the server-side have recognizable or reusable common code patterns by analyzing common key words, meta-data, etc; As a result, a system and process of extraction, matching, and validating allows for the code fragments to be combined into a new portlet by using common code patterns that have been classified, flagged, and/or tagged (i.e. extracting patterns from the raw access data to describe an asset and an operating characteristic of the asset)];
see ¶0048, disclosing pattern matching module 340 can also determine whether the code fragment with the matched function is already associated with a portlet previously generated by pattern matching module 340; If there is a previously generated portlet, then pattern matching module 340 may determine not to generate a new portlet (it is implicit, if the pattern does not match an existing pattern the new pattern it is stored in the database); With a function matched with a particular code fragment, repository 350 sends the code fragment associated with a function to pattern matching module 340];
determining that the second computer application describes the asset and operating characteristics of the asset based on a shared pattern between the first computer application and the second computer application [see ¶0041, disclosing in operation, functions used on one web page (i.e., web page 1) can be retrieved and then used in another web page (i.e., web page 2) without the need for the developer of web page 2 to recreate a portlet that already exists; also, see ¶0047, disclosing pattern matching module 340 can be an application stored and implemented by a computing device that is used to recognize common code patterns; In embodiments, common code patterns are associated with how keywords, tags, and/or metadata are arranged in the code fragment and how those patterns relate to other code patterns stored by pattern matching module 340; In embodiments, pattern matching module 340 determines, based on the code pattern, whether a code fragment is a common matched component (i.e. determining that the second computer application describes the asset and operating characteristics of the asset based on a shared pattern between the first computer application and the second computer application)].

Braun does not does not specifically disclose ranking the second computer application against other applications accessing the shared pattern based on the degree of overlap of the shared pattern.
However, Grechanik is in the field of software development [see ¶0001] and discloses ranking the second computer application against other applications accessing the shared pattern based on the degree of overlap of the shared pattern [see ¶0005, disclosing receiving data that defines artifacts of a software project that includes application requirements, application code comprised of a plurality of code modules; also, see ¶0032, disclosing the artifacts are analyzed via information retrieval (IR) techniques to determine whether the various artifacts are linked/related to one another; For example, the similarity between the words in the text of the various software artifacts is determined by the link generator 105 and relies on the assumption that if two artifacts have high textual similarity, they share similar concepts in their context; Word similarity between artifacts is determined by comparing, by the link generator 105, a set of source artifacts (used as a query) against another (even overlapping) set of target artifacts and ranking all possible pairs of artifacts based on the similarities (i.e. ranking the second computer application against other applications accessing the shared pattern based on the degree of overlap of the shared pattern); The textual similarity between two artifacts is based on the occurrences of terms (i.e., words) within the artifacts; The extraction of the terms from the artifacts may be preceded by text normalization for removing most non-textual tokens (e.g., operators, special symbols, and some numbers) and splitting source code identifiers into separate words]. 
Grechanik, see ¶0004].
With respect to claim 5, the combination of Braun and Grechanik teaches the computer-implemented method of claim 4, as referenced above.  The combination further teaches it comprises presenting the second application and other applications accessing the shared patterns in an order of relevance to the user [Grechanik, see ¶0033, disclosing an entry of this matrix denotes a measure of the weight (i.e., relevance) of the ith term in the jth artifact; The weighting may be computed according to a weighing scheme known as term frequency/inverse document frequency; Term frequency awards terms appearing in an artifact with a high frequency, while inverse document frequency penalizes terms appearing in too many artifacts (i.e., non-discriminating terms); That is, a term is considered relevant for representing artifact content and is assigned a relatively high weight if it occurs many times in the artifact, and is contained in a small number of artifacts; Based on the term-by-document matrix representation, different information retrieval (IR) techniques known in the art may be used to rank conceptual similarities between pairs of artifacts (i.e. presenting the second application and other applications accessing the shared patterns in an order of relevance to the user); For example, vector space based models may be utilized; In vector space based models, target artifacts are ranked against source artifacts by computing a distance function between the corresponding vectors (e.g., cosine of the angle between two artifact vectors)].
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to include the software requirements as taught by Grechanik to ensure comprehensive testing of software requirements for a software application [Grechanik, see ¶0004].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Braun and Grechanik, further in view of Smiley et al. (US 2014/0358601 A1, also cited on the IDS dated on 05/06/2020) hereinafter “Smiley”.
With respect to claim 6, the combination of Braun and Grechanik teaches the computer-implemented method of claim 4, as referenced above.  The combination does not disclose wherein the asset and operating characteristics are used to calculate a remaining useful life for the asset based on the most relevant application match on the pattern database query.
However, Smiley is in the field of industrial assets [see ¶0001] and discloses that wherein asset and operating characteristics are used to calculate a remaining useful life for the asset based on the most relevant application match on the pattern database query [see ¶0004, disclosing a system for developing a health profile of an industrial asset is provided; The system comprises a transformation application component configured to apply a first transform to a first portion of data pertaining to the industrial asset to derive a first primary state indicator (i.e. the asset characteristics); In some embodiments, the transformation application component may also apply second, third, and/or subsequent transforms to second, third, and/or subsequent portions of the data to derive additional primary state indicators; also, see ¶0030, disclosing data pertaining to the industrial asset is acquired from one or more data sources at 104; Such sources can include, among other things, enterprise resource planning (ERP) systems (ERPs), enterprise asset management (EAM) systems, relational databases, columnar databases, unstructured databases, graph databases, document store databases, business intelligence (Bl) systems, databases associated with a manufacturer(s) of the industrial asset (e.g., manufacturer databases), master data management (MDM) repositories, operational historians, non-operational historians (e.g. for sensor data), and/or other sources from which data pertaining to the industrial asset of interest and/or similar industrial assets (e.g., configured similarly to the industrial asset of interest and/or performing a same function/role as the industrial asset of interest, etc.) (i.e. the operating characteristics) may be acquired (i.e. application match on the pattern database query); also, see ¶0036, disclosing analytical, iterative, or other image/pattern recognition techniques may be performed on an image to associate an industrial asset with the image; also, see ¶0051, disclosing the health action recommendations may also consider the benefit timeframes relative to the expected remaining useful life of the asset (i.e. the asset and operating characteristics are used to calculate a remaining useful life for the asset based on the most relevant application match on the pattern database query)].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the Smiley, see ¶0001].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Braun and Grechanik, further in view of Mohaban.
With respect to claim 7, the combination of Braun and Grechanik teaches the computer-implemented method of claim 4, as referenced above.  The combination does not disclose that the first computer application is selected based on frequency of access to the shared pattern across a plurality of applications.
However, Mohaban is in the field of generating an application structure for an application in a computerized organization [see ¶0002] and discloses that the first computer application is selected based on frequency of access to the shared pattern across a plurality of applications [see ¶0014, disclosing starting from an entry point to an individual application and running through relevant patterns one by one, for each pattern checking its identification section until a match is found enabling entity identification, then running that pattern's connection sections to find all the subsequent connections and continuing recursively until all entities have been found and identified and a complete topology of the application has been determined; The discovery process may include "skeleton-based discovery,” which may or may not be top-down; also, see ¶0042, disclosing creating an application skeleton, based on an application topology as discovered, and treating a group of CIs as one with regard to at least one computerized operation; The computerized operation may comprise at least one of the following: monitoring of applications (i.e. monitor the operation of an asset described by the pattern data); real-time discovery of applications; and performing impact analysis of applications]. 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the application structure as taught by Mohaban.  Doing so would have enhanced the combination by including a multi-tier architecture since it is advantageous because the separation of the application into tiers can lead to better scalability, as a tier can often be built as a cluster of servers, with the ability to increase or decrease the cluster size depending on usage demand [Mohaban, see ¶0008].


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2016/0066137 A1, also cited on the IDS dated on 05/06/2020) hereinafter “Kulkarni”, in view of Braun, further in view of Grechanik.
With respect to claim 8, Kulkarni teaches a system [see Title, disclosing systems, methods and devices for asset status determination] for re-using computer code from at least one existing application in a new application, comprising:  (emphasis added)
a cloud gateway for receiving data from a plurality of assets [see ¶0155, disclosing leaf nodes 1000 (as with any device of the system) may function without being explicitly deployed as part of the BLEATS; Leaf nodes may be associated an asset(s) or otherwise identified by the asset(s) it monitors and/or with which it communicates; Every message propagated in the BLEATS system has a unique 128-bit identifier msgjd, whether the message originates from a leaf node, a reader node or a cloud server (i.e. a cloud gateway); also, see ¶0012, disclosing information technology systems have emerged that catalog and help enterprises manage physical assets, including systems for recording locations of such assets, and including systems that use networking and tagging technologies; also, see ¶0015, disclosing a BLEATs asset management system may comprise a software system that continually inputs current real-time data, such as from a set of computationally intelligent tags, where each such tag physically associates with some assets: coherently organizes these data: provides methods to extract useful information and knowledge from these data (i.e. receiving data from a plurality of assets)];
a time event processor for handling time series data of the assets [see ¶0257, the pre-processing step (to generate the RSSI time series for processing) (i.e. a time event processor for handling time series data of the assets) includes one or more of the following filtering steps; First, one may perform a low pass filtering based on a simple averaging over a fixed number of samples; The averaging length is decided based on the squawking rate of the tag and the velocity of the tag; If the velocity of the tag as well is high and the squawking rate is low the averaging length is small; In other extreme where the squawking rate is high and the velocity of the tag is low we could choose a longer averaging length];
a time series data storage for storing time series data handed by the time event processor [see ¶0227, disclosing these patterns are stored in the reader node (i.e. a 
an information model database for storing metadata describing a plurality of assets [see ¶0059, disclosing a reference data library containing at least one of device metadata, context data, business rules for stages of a processing pipeline, business rules for a domain, and process flows for devices that use the data communication nodes, wherein the rules and flows may be customized for particular situations; Metadata may include a wide range of information about a device, such as device identification, device history, descriptions of types of data that a device can handle, and the like (i.e. an information model database for storing metadata describing a plurality of assets)]; and
a plurality of applications for querying the information model database for metadata describing at least one asset resulting in raw access data [see ¶0163, disclosing an operator 9000 may use an application layer (Layer-7) protocol to send various directives to the system, such as in connection with various BLEATS system embodiments described herein; In such embodiments, an operator 9000 can, for example, select some set of leaf nodes or reader nodes to which to promulgate a sequence of queries and directives (i.e. a plurality of applications for querying the information model database for metadata describing at least one asset resulting in raw access data); In embodiments this may be undertaken programmatically, using a programming language by which the operator may specify directives based on responses to queries; In embodiments, an application 5100 may support various 
Kulkarni teaches the system, as referenced above.
Kulkarni does not specifically disclose it comprises:
re-using computer code from at least one existing application in a new application;
an extractor for extracting patterns from the raw access data to generate patterns therefrom;
a pattern database for storing the patterns of access generated by the plurality of applications accessing the information model database metadata; and
an analysis engine for ranking patterns based on overlap of the applications accessing the same patterns as the new application.
However, Braun is in the field of creating a library of reusable components for web applications [see ¶0001] and discloses the following:
re-using computer code from at least one existing application in a new application [see ¶0012, disclosing analyze existing portal code for potential building block components which may be harvested into a library of common functions and having the capability for potential re-use by new or existing web applications (i.e., re-using computer code from at least one existing application in a new application)];
an extractor for extracting patterns from the raw access data to generate patterns therefrom [see ¶0013, disclosing a pattern matching engine, associated with the server-side device, determines whether code fragments coming from the Ul layer and the server-side have recognizable or reusable common code patterns by analyzing common key words, meta-data, etc; As a result, a system and process of extraction, matching, and validating allows for the code fragments to be combined into a new portlet by using common code patterns that have been classified, flagged, and/or tagged (i.e., extracting a pattern from the raw access data describing a set of assets accessed by the first application)]; and
a pattern database for storing the patterns of access generated by the plurality of applications accessing the information model database metadata [see ¶0048, disclosing pattern matching module 340 can also determine whether the code fragment with the matched function is already associated with a portlet previously generated by pattern matching module 340; If there is a previously generated portlet, then pattern matching module 340 may determine not to generate a new portlet (it is implicit, if the pattern does not match an existing pattern the new pattern it is stored in the database); With a function matched with a particular code fragment, repository 350 sends the code fragment associated with a function to pattern matching module 340].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the asset determination system as taught by Kulkarni with the reusable library as taught by Braun.  Doing so would have allowed Kulkarni the purpose of consolidating and reusing portal information within different web applications [Braun, see ¶0001].

The combination did not disclose an analysis engine for ranking patterns based on overlap of the applications accessing the same patterns as the new application.
However, Grechanik discloses an analysis engine for ranking patterns based on overlap of the applications accessing the same patterns as the new application [see ¶0005, disclosing receiving data that defines artifacts of a software project that includes application requirements, application code comprised of a plurality of code modules; also, see ¶0032, disclosing the artifacts are analyzed via information retrieval (IR) techniques to determine whether the various artifacts are linked/related to one another (i.e. an analysis engine); For example, the similarity between the words in the text of the various software artifacts is determined by the link generator 105 and relies on the assumption that if two artifacts have high textual similarity, they share similar concepts in their context; Word similarity between artifacts is determined by comparing, by the link generator 105, a set of source artifacts (used as a query) against another (even overlapping) set of target artifacts and ranking all possible pairs of artifacts based on the similarities (i.e. ranking patterns based on overlap of the applications accessing the same patterns as the new application); The textual similarity between two artifacts is based on the occurrences of terms (i.e., words) within the artifacts; The extraction of the terms from the artifacts may be preceded by text normalization for removing most non-textual tokens (e.g., operators, special symbols, and some numbers) and splitting source code identifiers into separate words]. 
Grechanik, see ¶0004].
With respect to claim 9, the combination of Kulkarni, Braun and Grechanik teaches the system of claim 8, as referenced above.  The combination further teaches a graphical user interface for presenting the ranked patterns to the user [Grechanik, see ¶0032, disclosing a set of source artifacts (used as a query) against another (even overlapping) set of target artifacts and ranking all possible pairs of artifacts based on the similarities; also, see ¶0048, disclosing the computer system 600 may include a display 630, such as a liquid crystal display (LCD), a cathode ray tube (CRT), or any other display suitable for conveying information; The display 630 may act as an interface for the user to see the functioning of the processor 605, or specifically as an interface with the software stored in the memory 610 or in the drive unit 615].
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to include the features of Grechanik in order to allow the user to view the ranked results via a user interface.


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, Mohaban, further in view of Smiley.
With respect to claim 13, the combination of Braun and Mohaban teaches the method of claim 1, as referenced above.  The combination did not disclose wherein said set of assets is an industrial asset.
However, Smiley is in the field of industrial assets [see ¶0001] and discloses wherein said set of assets is an industrial asset [see ¶0004, disclosing a system for developing a health profile of an industrial asset is provided…Such sources can include, among other things, enterprise resource planning (ERP) systems (ERPs), enterprise asset management (EAM) systems, relational databases, columnar databases, unstructured databases, graph databases, document store databases, business intelligence (Bl) systems, databases associated with a manufacturer(s) of the industrial asset (e.g., manufacturer databases), master data management (MDM) repositories, operational historians, non-operational historians (e.g. for sensor data), and/or other sources from which data pertaining to the industrial asset of interest and/or similar industrial assets (e.g., configured similarly to the industrial asset of interest and/or performing a same function/role as the industrial asset of interest, etc.)].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the teachings of Smiley.  Doing so would have enhanced Braun by including and developing a health profile of an industrial asset [Smiley, see ¶0001].
With respect to claim 14, the combination of Braun, Mohaban and Smiley teaches the method of claim 13, as referenced above.  The combination further teaches wherein the asset pattern is an industrial asset [Smiley, see ¶0004, disclosing such sources can include, among other things, enterprise resource planning (ERP) systems (ERPs), enterprise asset management (EAM) systems, relational databases, columnar databases, unstructured databases, graph databases, document store databases, business intelligence (Bl) systems, databases associated with a manufacturer(s) of the industrial asset (e.g., manufacturer databases), master data management (MDM) repositories, operational historians, non-operational historians (e.g. for sensor data), and/or other sources from which data pertaining to the industrial asset of interest and/or similar industrial assets (e.g., configured similarly to the industrial asset of interest and/or performing a same function/role as the industrial asset of interest, etc.) (i.e. the operating characteristics) may be acquired (i.e. application match on the pattern database query)].
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to include the including and developing a health profile of an industrial asset [Smiley, see ¶0001].


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Braun, Mohaban and Smiley, further in view of “Kurlani”.
With respect to claim 11, the combination of Braun, Mohaban and Smiley teaches the method of claim 13, as referenced above.  The combination does not teaches using the first application to track the physical location of the industrial asset.
see ¶0012, disclosing information technology systems have emerged that catalog and help enterprises manage physical assets, including systems for recording locations of such assets, and including systems that use networking and tagging technologies; also, see ¶0015, disclosing a BLEATs asset management system may comprise a software system that continually inputs current real-time data, such as from a set of computationally intelligent tags, where each such tag physically associates with some assets: coherently organizes these data; provides methods to extract useful information and knowledge from these data; see ¶0021, disclosing a system for real time location of at least one leaf node device (i.e., using the first application to track the physical location of the industrial asset), the system according to one disclosed non-limiting embodiment of the present disclosure can include, a location processing engine located on a server that is remote from the at least one leaf node device].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the teachings of Kurlani for the purpose of enabling efficient communication and power usage [Kurlani, see ¶0008].
With respect to claim 12, the combination of Braun, Mohaban and Smiley teaches the method of claim 13, as referenced above.  The combination does not using the first application to track the physical location of a plurality of industrial assets for maintenance.
However, Kurlani teaches using the first application to track the physical location of a plurality of industrial assets for maintenance [see ¶0052, disclosing the system 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the teachings of Kurlani for the purpose of enabling efficient communication and power usage [Kurlani, see ¶0008].
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Usadi et al. teaches methods and system for machine learning based simulation of flow.
Elbaum et al. teaches searching code by specifying its behavior.
Ghosh et al.  computer-implemented information reuse.
Egge teaches a method and system for providing optimization in data-driven environments.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165